

EXHIBIT 10.2
INDEMNIFICATION AGREEMENT
This Indemnification Agreement, dated March 7, 2019, is made between Everi
Holdings Inc., a Delaware corporation (the “Company”), and ___________________
(the “Indemnitee”).
RECITALS
A.    The Company desires to attract and retain the services of talented and
experienced individuals, such as Indemnitee, to serve as directors and officers
of the Company and its subsidiaries and wishes to indemnify its directors and
officers to the maximum extent permitted by law;
B.    The Company and Indemnitee recognize that corporate litigation in general
has subjected directors and officers to expensive litigation risks;
C.    Section 145 of the General Corporation Law of Delaware, under which the
Company is organized (“Section 145”), empowers the Company to indemnify its
directors and officers by agreement and to indemnify persons who serve, at the
request of the Company, as the directors and officers of other corporations or
enterprises, and expressly provides that the indemnification provided by
Section 145 is not exclusive;
D.    Section 145(g) allows for the purchase of management liability (“D&O”)
insurance by the Company, which in theory can cover asserted liabilities without
regard to whether they are indemnifiable by the Company or not;
E.    Individuals considering service or presently serving expect to be extended
market terms of indemnification commensurate with their position, and that
entities such as Company will endeavor to maintain appropriate D&O insurance;
and
F.    In order to induce Indemnitee to serve or continue to serve as a director
or officer of the Company and/or one or more subsidiaries of the Company, or
otherwise serve the Company in an indemnifiable capacity as set forth below, the
Company and Indemnitee enter into this Agreement.
AGREEMENT
NOW, THEREFORE, Indemnitee and the Company hereby agree as follows:
1.    Definitions. As used in this Agreement:
(a)    “Agent” means any person who is or was a director, officer, employee or
other agent of the Company or a subsidiary of the Company; or is or was serving
at the request of, for the convenience of, or to represent the interests of the
Company or a subsidiary of the Company as a director, officer, employee or agent
of another foreign or domestic corporation, limited liability company, employee
benefit plan, nonprofit entity, partnership, joint venture, trust or other
enterprise, including as a deemed fiduciary thereto; or was a director, officer,
employee or agent of a foreign or domestic corporation which was a predecessor
corporation of the Company or a subsidiary of the Company, or was a director,
officer, employee or agent of another enterprise at the request of, for the
convenience of, or to represent the interests of such predecessor corporation.
(b)    “Board” means the Board of Directors of the Company.
(c)    A “Change in Control” shall be deemed to have occurred if (i) any
“person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation


1



--------------------------------------------------------------------------------




owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock of the Company, is or becomes
the “beneficial owner” (as defined in Rule 13d‑3 under the Exchange Act),
directly or indirectly, of securities of the Company representing a majority of
the total voting power represented by the Company’s then outstanding voting
securities, (ii) during any period of two consecutive years, individuals who at
the beginning of such period constituted the Board, together with any new
directors whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination was previously so approved, cease for any
reason to constitute a majority of the Board, (iii) the stockholders of the
Company approve a merger or consolidation or a sale of all or substantially all
of the Company’s assets with or to another entity, other than a merger,
consolidation or asset sale that would result in the holders of the Company’s
outstanding voting securities immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least a majority of the total voting power represented
by the voting securities of the Company or such surviving or successor entity
outstanding immediately thereafter, or (iv) the stockholders of the Company
approve a plan of complete liquidation of the Company.
(d) “Expenses” shall include all out‑of‑pocket costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements), actually and reasonably incurred by Indemnitee in connection
with either the investigation, defense, or appeal of a Proceeding, or
establishing or enforcing a right to indemnification under this Agreement, or
Section 145 or otherwise; provided, however, that “Expenses” shall not include
any judgments, fines, ERISA excise taxes or penalties, or amounts paid in
settlement of a Proceeding.
(e)    “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in relevant matters of
corporation law and neither currently is, nor in the past five years has been,
retained to represent: (i) the Company or Indemnitee in any matter material to
either such party or (ii) any other party to or witness in the proceeding giving
rise to a claim for indemnification hereunder. But “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement. Where required by this Agreement, Independent Counsel
shall be retained at the Company’s sole expense.
(f)    “Proceeding” means any threatened, pending, or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing, or any other proceeding whether formal or informal,
civil, criminal, administrative, or investigative, including any such
investigation or proceeding instituted by or on behalf of the Corporation or its
Board of Directors, in which Indemnitee is or reasonably may be involved as a
party or target, that is associated with Indemnitee’s being an Agent of the
Corporation.
(g)    “Subsidiary” means any corporation of which more than 50% of the
outstanding voting securities is owned directly or indirectly by the Company, by
the Company and/or one or more other subsidiaries.
2.    Agreement to Serve. Indemnitee agrees to serve and/or continue to serve as
an Agent of the Company, at its will (or under separate agreement, if such
agreement exists), in the capacity Indemnitee currently serves as an Agent of
the Company, so long as Indemnitee is duly appointed or elected and qualified in
accordance with the applicable provisions of the Bylaws of the Company or any
subsidiary of the Company or until such time as Indemnitee tenders his or her
resignation in writing; provided, however, that nothing contained in this
Agreement is intended to create any right to continued employment or other
service by Indemnitee.
3.    Liability Insurance.
(a)    Maintenance of D&O Insurance. The Company hereby covenants and agrees
that, so long as Indemnitee shall continue to serve as an Agent of the Company
and thereafter so long as Indemnitee shall be subject to any possible Proceeding
by reason of the fact that Indemnitee was an Agent of the Company, the Company,
subject to Section 3(c), shall promptly obtain and maintain in full force and
effect directors’ and officers’ liability insurance (“D&O Insurance”) in
reasonable amounts from established and reputable insurers of a minimum A.M.
Best rating of A- VII, and as more fully described below. In the event of a
Change in Control, the Company shall, as set forth in


2



--------------------------------------------------------------------------------




Section (c) below, either: i) maintain such D&O Insurance for six years; or ii)
purchase a six year tail for such D&O Insurance. Should a tail policy be
purchased, such tail shall be placed and serviced by the Company’s D&O insurance
broker at that time, and under the same or better terms and limits in place at
that time.
(b)    Rights and Benefits. In all policies of D&O Insurance, Indemnitee shall
qualify as an insured in such a manner as to provide Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company’s
Agents of the same standing as Indemnitee.
(c)    Limitation on Required Maintenance of D&O Insurance. Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain D&O
Insurance at all, or of any type, terms, or amount, if the Company determines in
good faith and after using commercially reasonable efforts that: such insurance
is not reasonably available; the premium costs for such insurance are
disproportionate to the amount of coverage provided; the coverage provided by
such insurance is limited so as to provide an insufficient or unreasonable
benefit; Indemnitee is covered by similar insurance maintained by a subsidiary
of the Company; or the Company is to be acquired and a tail policy of reasonable
terms and duration can be purchased for pre-closing acts or omissions by
Indemnitee.
4.    Mandatory Indemnification. Subject to the terms of this Agreement:
(a)    Third Party Actions. If Indemnitee is a person who was or is a party or
is threatened to be made a party to any Proceeding (other than an action by or
in the right of the Company) by reason of the fact that Indemnitee is or was an
Agent of the Company, or by reason of anything done or not done by Indemnitee in
any such capacity, the Company shall indemnify Indemnitee against all Expenses
and liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes and penalties, and amounts paid in
settlement) actually and reasonably incurred by Indemnitee in connection with
the investigation, defense, settlement or appeal of such Proceeding, provided
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, and, with respect to
any criminal action or Proceeding, had no reasonable cause to believe his or her
conduct was unlawful.
(b)    Derivative Actions. If Indemnitee is a person who was or is a party or is
threatened to be made a party to any Proceeding by or in the right of the
Company by reason of the fact that Indemnitee is or was an Agent of the Company,
or by reason of anything done or not done by Indemnitee in any such capacity,
the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement or appeal of such Proceeding, provided Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company; except that no indemnification under this
Section 4(b) shall be made in respect to any claim, issue or matter as to which
Indemnitee shall have been finally adjudged to be liable to the Company by a
court of competent jurisdiction unless and only to the extent that the Delaware
Court of Chancery or the court in which such Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such amounts which the Delaware Court of Chancery or
such other court shall deem proper.
(c)    Actions where Indemnitee is Deceased. If Indemnitee is a person who was
or is a party or is threatened to be made a party to any Proceeding by reason of
the fact that Indemnitee is or was an Agent of the Company, or by reason of
anything done or not done by Indemnitee in any such capacity, and if, prior to,
during the pendency of or after completion of such Proceeding Indemnitee is
deceased, the Company shall indemnify Indemnitee’s heirs, executors and
administrators against all Expenses and liabilities of any type whatsoever to
the extent Indemnitee would have been entitled to indemnification pursuant to
this Agreement were Indemnitee still alive.
(d)    Certain Terminations. The termination of any Proceeding or of any claim,
issue, or matter therein by judgment, order, settlement, or conviction, or upon
a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal action or Proceeding, that Indemnitee had reasonable
cause to believe that Indemnitee’s conduct was unlawful.


3



--------------------------------------------------------------------------------




(e)    Limitations. Notwithstanding the foregoing provisions of Sections 4(a),
4(b), 4(c) and 4(d) hereof, but subject to the exception set forth in Section 13
which shall control, the Company shall not be obligated to indemnify the
Indemnitee for Expenses or liabilities of any type whatsoever for which payment
(and the Company’s indemnification obligations under this Agreement shall be
reduced by such payment) is actually made to or on behalf of Indemnitee, by the
Company or otherwise, under a corporate insurance policy, or under a valid and
enforceable indemnity clause, right, by-law, or agreement; and, in the event the
Company has previously made a payment to Indemnitee for an Expense or liability
of any type whatsoever for which payment is actually made to or on behalf of the
Indemnitee from any such source, Indemnitee shall return to the Company the
amounts subsequently received by the Indemnitee that source; provided, however,
that payment made to Indemnitee pursuant to an insurance policy purchased and
maintained by Indemnitee at his or her own expense of any amounts otherwise
indemnifiable or obligated to be made pursuant to this Agreement shall not
reduce the Company’s obligations to Indemnitee pursuant to this Agreement.
(f)    Witness. In the event that Indemnitee is not a party or threatened to be
made a party to a Proceeding, but is subpoenaed (or given a written request to
be interviewed by or provide documents or information to a government authority)
in such a Proceeding by reason of the fact that the Indemnitee is or was an
Agent of the Company, or by reason of anything witnessed or allegedly witnessed
by the Indemnitee in that capacity, the Company shall indemnify the Indemnitee
against all actually and reasonably incurred out of pocket costs (including
without limitation legal fees) incurred by the Indemnitee in responding to such
subpoena or written request for an interview.
5.    Indemnification for Expenses in a Proceeding in Which Indemnitee is Wholly
or Partly Successful.
(a)    Successful Defense. Notwithstanding any other provisions of this
Agreement, to the extent Indemnitee has been successful, on the merits or
otherwise, in defense of any Proceeding (including, without limitation, an
action by or in the right of the Company) in which Indemnitee was a party by
reason of the fact that Indemnitee is or was an Agent of the Company at any
time, the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by or on behalf of Indemnitee in connection with the
investigation, defense or appeal of such Proceeding.
(b)    Partially Successful Defense. Notwithstanding any other provisions of
this Agreement, to the extent that Indemnitee is a party to any Proceeding
(including, without limitation, an action by or in the right of the Company) in
which Indemnitee was a party by reason of the fact that Indemnitee is or was an
Agent of the Company at any time and is successful, on the merits or otherwise,
as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by or on behalf of Indemnitee in connection with each
successfully resolved claim, issue or matter.
(c)    Successful on the Merits. For purposes of this section and without
limitation, Indemnitee will be deemed to have been “successful on the merits” in
circumstances including but not limited to the termination of any Proceeding or
of any claim, issue or matter therein, by the winning of a dismissal (with or
without prejudice), motion for summary judgment, settlement (with or without
court approval), or upon a plea of nolo contendere or its equivalent.
(d)    Contribution. If the indemnification provided in this Agreement is
unavailable and may not be paid to Indemnitee, then to the extent allowed by
law, in respect of any threatened, pending or completed action, suit or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit or proceeding), the Company shall contribute to
the amount of expenses (including attorneys' fees), judgments, fines and amounts
paid in settlement actually and reasonably incurred and paid or payable by
Indemnitee in such proportion as is appropriate to reflect (i) the relative
benefits received by the Company on the one hand and Indemnitee on the other
hand from the transaction from which such action, suit or proceeding arose, and
(ii) the relative fault of Company on the one hand and of Indemnitee on the
other in connection with the events which resulted in such expenses, judgments,
fines or settlement amounts, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of
Indemnitee on the other shall be determined by reference to, among other things,
the parties' relative intent, knowledge, access to information, active or
passive conduct, and opportunity to correct or prevent the circumstances
resulting in such expenses, judgments, fines or settlement amounts. The Company
agrees that it would


4



--------------------------------------------------------------------------------




not be just and equitable if contribution pursuant to this section were
determined by pro rata allocation or any other method of allocation which does
not take account of the foregoing equitable considerations.
(e)    Settlements by Company. The Company may not settle any claim held by
Indemnitee without express written consent of Indemnitee, which may be given or
withheld in Indemnitee’s sole discretion.
6.    Mandatory Advancement of Expenses.
(a)    Subject to the terms of this Agreement and following notice pursuant to
Section 7(a) below, the Company shall advance, interest free, all Expenses
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement or appeal of any Proceeding to which Indemnitee is a party or is
threatened to be made a party by reason of the fact that Indemnitee is or was an
Agent of the Company (unless there has been a final determination such that
Indemnitee is not entitled to indemnification for such Expenses). Such advances
are intended to be an obligation of the Company to Indemnitee hereunder and
shall in no event be deemed to be a personal loan. Such advancement of Expenses
shall otherwise be unsecured and without regard to Indemnitee’s ability to
repay. Advances shall be made without regard to Indemnitee’s ultimate
entitlement to be indemnified, held harmless or exonerated under the other
provisions of this Agreement, and Indemnitee’s right to such advancement is not
subject to the satisfaction of any standard of conduct. The advances to be made
hereunder shall be paid by the Company to Indemnitee within 30 days following
delivery of a written request therefore by Indemnitee to the Company, along with
such documentation and information as is reasonably available to the Indemnitee
and is reasonably necessary to determine whether and to what extent the claimant
is entitled to advancement (which shall include without limitation reasonably
detailed invoices for legal services, but with disclosure of confidential work
product not required); moreover, in no case shall Indemnitee be required to
convey any information that would cause Indemnitee to waive any privilege
accorded by applicable law. The Company shall discharge its advancement duty by,
at its option, (a) paying such Expenses on behalf of Indemnitee, (b) advancing
to Indemnitee funds in an amount sufficient to pay such Expenses, or (c)
reimbursing Indemnitee for Expenses already paid by Indemnitee. In the event
that the Company fails to pay Expenses as incurred by Indemnitee as required by
this paragraph, Indemnitee may seek mandatory injunctive relief (including
without limitation specific performance) from any court having jurisdiction to
require the Company to pay Expenses as set forth in this paragraph. If
Indemnitee seeks mandatory injunctive relief pursuant to this paragraph, it
shall not be a defense to enforcement of the Company’s obligations set forth in
this paragraph that Indemnitee has an adequate remedy at law for damages.
(b)    Undertakings. Indemnitee shall qualify for advances upon the execution
and delivery to the Company of this Agreement, which constitutes an undertaking
whereby Indemnitee promises to repay any amounts advanced if and to the extent
that it shall ultimately be determined that Indemnitee is not entitled to
indemnification by the Company. No other undertaking shall be required.
7.    Notice and Other Indemnification Procedures.
(a)    Notice by Indemnitee. Promptly after receipt by Indemnitee of notice of
the commencement of or the threat of commencement of any Proceeding, Indemnitee
shall, if Indemnitee believes that indemnification with respect thereto may be
sought from the Company under this Agreement, notify the Company in writing of
the commencement or threat of commencement thereof provided, however, that a
delay in giving such notice will not deprive Indemnitee of any right to be
indemnified under this Agreement unless, and then only to the extent that, the
Company did not otherwise learn of the Proceeding and such delay is materially
prejudicial to the Company; and, provided, further, that notice will be deemed
to have been given without any action on the part of Indemnitee in the event the
Company is a party to the same Proceeding and has notice thereof.
(b)    Insurance. If the Company receives notice pursuant to Section 7(a) hereof
of the commencement of a Proceeding that may be covered under D&O Insurance then
in effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. Upon request of Indemnitee, the Company will instruct the
insurers and their insurance brokers that they may communicate directly with
Indemnitee regarding such claim.


5



--------------------------------------------------------------------------------




(c)    Defense. In the event the Company shall be obligated to pay the Expenses
of any Proceeding against Indemnitee, the Company shall be entitled to assume
the defense of such Proceeding, with counsel selected by the Company and
approved by Indemnitee (which approval shall not be unreasonably withheld), upon
the delivery to Indemnitee of written notice of the Company’s election so to do.
After delivery of such notice, and the retention of such counsel by the Company,
the Company will not be liable to Indemnitee under this Agreement for any fees
of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding, provided that (i) Indemnitee shall have the right to employ his or
her own counsel in any such Proceeding at Indemnitee’s expense; and
(ii) Indemnitee shall have the right to employ his or her own counsel in any
such Proceeding at the Company’s expense if (A) the Company has authorized the
employment of counsel by Indemnitee at the expense of the Company;
(B) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense;
(C) the Company shall not, in fact, have employed counsel to assume the defense
of such Proceeding; or (D) the fees and expenses are non-duplicative and
reasonably incurred in connection with Indemnitee’s role in the Proceeding
despite the Company’s assumption of the defense. In addition to all the
requirements above, if the Company has D&O Insurance, or other insurance, with a
panel counsel requirement that may cover the matter for which indemnity is
claimed by Indemnitee, then Indemnitee shall use such panel counsel or other
counsel approved by the insurers, unless there is an actual conflict of interest
posed by representation by all such counsel, or unless and to the extent Company
waives such requirement in writing. Indemnitee and his counsel shall provide
reasonable cooperation with such insurer on request of the Company.
8.    Right to Indemnification.
(a)    Right to Indemnification. In the event that Section 5(a) is inapplicable,
the Company shall indemnify Indemnitee pursuant to this Agreement unless, and
except to the extent that, it shall have been determined by one of the methods
listed in Section 8(b) that Indemnitee has not met the applicable standard of
conduct required to entitle Indemnitee to such indemnification.
(b)    Determination of Right to Indemnification. A determination of
Indemnitee’s right to indemnification under this Section 8 shall be made at the
election of the Board by (i) a majority vote of directors who are not parties to
the Proceeding for which indemnification is being sought, even though less than
a quorum, or by a committee consisting of directors who are not parties to the
Proceeding for which indemnification is being sought, who, even though less than
a quorum, have been designated by a majority vote of the disinterested
directors, or (ii) if there are no such disinterested directors or if the
disinterested directors so direct, by Independent Counsel chosen by the Company
in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee. However, in the event there has been a Change in Control, then the
determination shall, at Indemnitee’s sole option, be made by Independent Counsel
as in (b)(ii), above, with Indemnitee choosing the Independent Counsel subject
to Company’s consent, such consent not to be unreasonably withheld.
(c)    Submission for Decision. As soon as practicable, and in no event later
than 30 days after Indemnitee’s written request for indemnification, the Board
shall select the method for determining Indemnitee’s right to indemnification.
Indemnitee shall cooperate with the person or persons or entity making such
determination with respect to Indemnitee’s right to indemnification, including
providing to such person, persons or entity, upon reasonable advance request,
any documentation or information which is not privileged or otherwise protected
from disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any Independent Counsel or member of the Board
shall act reasonably and in good faith in making a determination regarding
Indemnitee’s entitlement to indemnification under this Agreement.
(d)    Application to Court. If (i) a claim for indemnification or advancement
of Expenses is denied, in whole or in part, (ii) no disposition of such claim is
made by the Company within 60 days after the request therefore, (iii) the
advancement of Expenses is not timely made pursuant to Section 6 of this
Agreement or (iv) payment of indemnification is not made pursuant to Section 5
of this Agreement, Indemnitee shall have the right at his option to apply to the
Delaware Court of Chancery, a California state or federal court, the court in
which the Proceeding is or was pending, or any other court of competent
jurisdiction, for the purpose of enforcing Indemnitee’s right to indemnification
(including the advancement of Expenses) pursuant to this Agreement. Upon written
request by Indemnitee, the Company shall consent to service of process.


6



--------------------------------------------------------------------------------




(e)    Expenses Related to the Enforcement or Interpretation of this Agreement.
The Company shall indemnify Indemnitee against all reasonable Expenses incurred
by Indemnitee in connection with any hearing or proceeding under this Section 8
involving Indemnitee, and against all reasonable Expenses incurred by Indemnitee
in connection with any other proceeding between the Company and Indemnitee to
the extent involving the interpretation or enforcement of the rights of
Indemnitee under this Agreement, if and to the extent Indemnitee is successful.
(f)    In no event shall Indemnitee’s right to indemnification (apart from
advancement of Expenses) be determined prior to a final adjudication in a
Proceeding at issue if the Proceeding is both ongoing, and of the nature to have
a final adjudication.
(g)    In any proceeding to determine Indemnitee’s right to indemnification or
advancement, Indemnitee shall be presumed to be entitled to indemnification or
advancement, with the burden of proof on the Company to prove, by a
preponderance of the evidence (or higher standard if required by relevant law)
that Indemnitee is not so entitled.
(h)    Indemnitee shall be fully indemnified for those matters where, in the
performance of his duties for the Company, he relied in good faith upon the
records of the Company and upon such information, opinions, reports or
statements presented to the Company by any of the Company’s officers or
employees, or committees of the board of directors, or by any other person as to
matters Indemnitee reasonably believed were within such other person's
professional or expert competence and who was selected with reasonable care by
or on behalf of the Company.
9.    Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated:
(a)    Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee (including cross actions), with a reasonable
allocation where appropriate, unless (i) such indemnification is expressly
required to be made by law, (ii) the Proceeding was authorized by the Board,
(iii) such indemnification is provided by the Company, in its sole discretion,
pursuant to the powers vested in the Company under the General Corporation Law
of Delaware or (iv) the Proceeding is brought pursuant to Section 8 specifically
to establish or enforce a right to indemnification under this Agreement or any
other statute or law or otherwise as required under Section 145 in advance of a
final determination, in which case 8(e)’s fees-on-fees provision shall control.
(b)    Fees on Fees. To indemnify Indemnitee for any Expenses incurred by
Indemnitee with respect to any Proceeding instituted by Indemnitee to enforce or
interpret this Agreement, to the extent a court of competent jurisdiction in a
final adjudication not subject to further appeal finds each of Indemnitee’s
allegations to be either frivolous or brought in bad faith.
(c)    Unauthorized Settlements. To indemnify Indemnitee under this Agreement
for any amounts paid in settlement of a Proceeding unless the Company consents
to such settlement, which consent shall not be unreasonably withheld.
(d)    Claims Under Section 16(b). To indemnify Indemnitee for Expenses
associated with any Proceeding related to, or the payment of profits made from
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Securities Exchange Act of
1934, as amended, or similar provisions of state statutory law or common law
(provided, however, that the Company must advance Expenses for such matters as
otherwise permissible under this Agreement).
(e)    Payments Contrary to Law. To indemnify or advance Expenses to Indemnitee
for which payment is prohibited by applicable law as determined by a court of
competent jurisdiction in a final adjudication not subject to further appeal.
(f)    Required Reimbursement. To indemnify Indemnitee for any reimbursement of
the Company by Indemnitee of any compensation, including bonus or other
incentive-based or equity-based compensation or of any


7



--------------------------------------------------------------------------------




profits realized by Indemnitee from the sale of securities of the Company, as
required in each case under the ’33 or ’34 Acts (including without limitation
reimbursements that (i) arise from an accounting restatement of the Company
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act of 2002, or
(ii) arise pursuant to regulations or policies adopted in compliance with
Section 954 of the Investor Protection and Securities Reform Act of 2010).
10.    Non‑Exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity while
occupying Indemnitee’s position as an Agent of the Company. Indemnitee’s rights
hereunder shall continue after Indemnitee has ceased acting as an Agent of the
Company and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee.
11.    Permitted Defenses. It shall be a defense to any action for which a claim
for indemnification is made under this Agreement (other than an action brought
to enforce a claim for Expenses pursuant to Section 6 hereof, provided that the
required documents have been tendered to the Company) that Indemnitee is not
entitled to indemnification because of the limitations set forth in Sections 4
and 9 hereof. Neither the failure of the Company or an Independent Counsel to
have made a determination prior to the commencement of such enforcement action
that indemnification of Indemnitee is proper in the circumstances, nor an actual
determination by the Company or an Independent Counsel that such indemnification
is improper, shall be a defense to the action or create a presumption that
Indemnitee is not entitled to indemnification under this Agreement or otherwise.
In making any determination concerning Indemnitee’s right to indemnification,
there shall be a presumption that Indemnitee has satisfied the applicable
standard of conduct, and the Company may overcome such presumption only by its
adducing clear and convincing evidence to the contrary. Any determination by the
Company concerning Indemnitee’s right to indemnification that is adverse to
Indemnitee may be challenged by the Indemnitee in the Court of Chancery of the
State of Delaware.
12.    Subrogation. Subject to the limitations of Section 13, in the event the
Company is obligated to make a payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents reasonably required and take all
action that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights (provided that the Company pays
Indemnitee’s costs and expenses of doing so), including without limitation by
assigning all such rights to the Company or its designee to the extent of such
indemnification or advancement of Expenses. The Company’s obligation to
indemnify or advance expenses under this Agreement shall be reduced by any
amount Indemnitee has collected from such other source, and in the event that
Company has fully paid such indemnity or expenses, Indemnitee shall return to
the Company any amounts subsequently received from such other source of
indemnification.
13.    Primacy of Indemnification. The Company hereby acknowledges that
Indemnitee may have certain rights to indemnification, advancement of expenses,
or liability insurance provided by a third-party investor and certain of its
affiliates (collectively, the “Fund Indemnitors”). The Company hereby agrees
that (i) it is the indemnitor of first resort, i.e., its obligations to
Indemnitee under this Agreement and any indemnity provisions set forth in its
Certificate of Incorporation, Bylaws or elsewhere (collectively, “Indemnity
Arrangements”) are primary, and any obligation of the Fund Indemnitors to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by Indemnitee is secondary and excess, (ii) it shall
advance the full amount of expenses incurred by Indemnitee and shall be liable
for the full amount of all expenses, judgments, penalties, fines and amounts
paid in settlement by or on behalf of Indemnitee, to the extent legally
permitted and as required by any Indemnity Arrangement, without regard to any
rights Indemnitee may have against the Fund Indemnitors, and (iii) it
irrevocably waives, relinquishes and releases the Fund Indemnitors from any
claims against the Fund Indemnitors for contribution, subrogation or any other
recovery of any kind arising out of or relating to any Indemnity Arrangement.
The Company further agrees that no advancement or indemnification payment by any
Fund Indemnitor on behalf of Indemnitee shall affect the foregoing, and the Fund
Indemnitors shall be subrogated to the extent of such advancement or payment to
all of the rights of recovery of Indemnitee against the Company. The Company and
Indemnitee agree that the Fund Indemnitors are express third


8



--------------------------------------------------------------------------------




party beneficiaries of the terms of this Section 13. The Company, on its own
behalf and on behalf of its insurers to the extent allowed by its insurance
policies, waives subrogation rights against Indemnitee and Fund Indemnitors.
14.    Information Sharing. If Indemnitee is the subject of or is implicated in
any investigation, whether formal or informal, by a government or regulatory
entity or agency, the Company shall provide to Indemnitee any factual written
information provided to the investigating entity concerning the investigation;
provided, that by executing this Agreement, Indemnitee agrees to use such
information solely in connection with the defense of such investigation and, if
Indemnitee is not then serving the Company as an officer or director, shall
execute a confidentiality agreement. This section 14 shall not apply if either:
a) a majority vote of the body set forth in Section 8(b) or, if a Change in
Control then Independent Counsel, shall conclude that it is detrimental to the
Company’s interests in that investigation or any related actual or threatened
Proceeding for the Company to share such information; or b) such information
sharing is prohibited or limited by law or court order.
15.    Broadest Interpretation. In the event of any change after the date of
this Agreement in law, statute, or rule which expands the right Company to
indemnify Indemnitee, it is the intent of the parties hereto that Indemnitee
shall enjoy by this Agreement the greater benefits afforded by such change. In
the event of any change in law, statute, or rule which narrows the right of
Company to indemnify Indemnitee, such change, to the extent allowed by law,
shall only apply to matters that relate to alleged acts, errors, or omissions of
Indemnitee that postdate such change.
16.    No Imputation. The knowledge or actions, or failure to act, of any
director, officer, employee, or agent of the Company, or the Company itself
shall not be imputed to Indemnitee for the purpose of determining Indemnitee’s
rights hereunder.
17.    Survival of Rights.
(a)    All agreements and obligations of the Company contained herein shall
continue during the period Indemnitee is an Agent of the Company and shall
continue thereafter so long as Indemnitee shall be subject to any possible claim
or threatened, pending or completed Proceeding by reason of the fact that
Indemnitee was serving in the capacity referred to herein.
(b)    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of the Company), assigns,
spouses, heirs and personal and legal representatives. In addition, the Company
shall require and cause any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) to all, substantially all, or a substantial
part, of the business and/or assets of the Company, by written agreement in form
and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement and indemnify Indemnitee to the fullest extent permitted
by law.
18.    Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent permitted by law, including
those circumstances in which indemnification would otherwise be discretionary.
19.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal, or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, such remaining provisions shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal, or unenforceable.


9



--------------------------------------------------------------------------------




20.    Modification and Waiver. No supplement, modification, or amendment of
this Agreement shall be binding unless it is in a writing signed by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions (even if similar)
nor shall such waiver constitute a continuing waiver.
21.    Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) upon delivery if delivered by hand to the party to whom such notice or other
communication shall have been directed, (b) if mailed by certified or registered
mail with postage prepaid, return receipt requested, on the third business day
after the date on which it is so mailed, (c) one business day after the business
day of deposit with a nationally recognized overnight delivery service,
specifying next day delivery, with written verification of receipt, or (d) on
the same day as delivered by confirmed facsimile transmission if delivered
during business hours or on the next successive business day if delivered by
confirmed facsimile transmission after business hours. Addresses for notice to
either party shall be as shown on the signature page of this Agreement, or to
such other address as may have been furnished by either party in the manner set
forth above.
22.    Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware as applied to contracts
between Delaware residents entered into and to be performed entirely within
Delaware. This Agreement is intended to be an agreement of the type contemplated
by Section 145(f) of the General Corporation Law of Delaware.
23.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement, and electronically
transmitted signatures shall be valid.
The parties hereto have entered into this Indemnification Agreement, including
the undertaking contained herein, effective as of the date first above written.
Indemnitee:
 
 
The Company:
 
 
 
 
 
 
 
EVERI HOLDINGS INC.
 
 
 
 
Address:
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Title:
 
 
 
 
 





10

